PER CURIAM.
This is a timely appeal of a worker’s compensation order awarding wage loss benefits. We affirm.
The judge of compensation claims correctly determined that the claimant’s personal representative may file a claim for benefits which accrued prior to the claimant’s death. We reject the employer/carrier’s argument that section 440.11(1), Florida Statutes, limits the class of persons who may file a claim. Section 440.11 provides that the liability of an employer under chapter 440 is exclusive and that an employer is immune from all other liability. This statutory provision does not specify who can file a claim.
We also reject the employer/carrier’s argument that they are entitled to an offset on the wage loss benefits based on social security disability benefits received by the claimant. The wage loss benefits awarded accrued prior to the 1988 amendment to section 440.15(3)(b)1, Florida Statutes. The judge was therefore correct in denying the requested offset. Good Housekeeping Gas Co. v. Kitler, 492 So.2d 700 (Fla. 1st DCA 1986).
The remaining issues raised on appeal are without merit. Accordingly, the order below is affirmed.
ZEHMER, BARFIELD and ALLEN, JJ., concur.